Citation Nr: 1206330	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-21 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a fracture of the right thumb with traumatic arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran had active service from July 1982 to December 1982. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In January 2010, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims folder.

The Veteran testified that he is having neurological problems with his right upper extremity which he believes are related to the service-connected right thumb.  He appears to be raising the issue of entitlement to service connection for neuropathy secondary to service-connected right thumb disability.  This issue has not been adjudicated by the RO.  Therefore, it is referred to the RO for appropriate action. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim of entitlement to an increased disability rating for residuals of a laceration right thumb with traumatic arthritis is decided. 

The Veteran's last VA examination addressing this disability was in July 2008.  In his January 2010 testimony before the undersigned, the Veteran urged that residuals of a laceration the right thumb have increased in severity since the July 2008 VA examination.  He stated that he has worsening arthritis in the right thumb which causes him to have grasping problems and to drop things.  His chosen line of work is as a cook.  He stated that he has pain, a constant twitch and no control over the thumb.  He drops forks and cups.  He cannot hold sauté pans and he cannot hold pans over heat because he cannot grip properly.  He had to quit his job cooking and he now works at a grocery.  The right hand bothers him in cold weather and is a constant 8 or 9 on a pain scale of 1 to 10, 10 being the most severe.  

Therefore, the Veteran should be afforded another VA examination to determine the current level of all impairment resulting from his service-connected residuals of a fracture of the right thumb with traumatic arthritis.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any pertinent evidence identified but not provided by the Veteran related to residuals of fracture of the right thumb with traumatic arthritis.  If it is unable to obtain any such evidence, it should so inform the Veteran his representative and request them to submit the outstanding evidence. 

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from the Veteran's service-connected residuals of a fracture of the right thumb with traumatic arthritis.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

All manifestations of the Veteran's residuals of a fracture of the right thumb with traumatic arthritis should be identified.  The examiner should comment on the severity and frequency of any manifestations.  Additionally, range of motion studies should be conducted and the examiner should also address whether the Veteran's right thumb exhibits weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination. 

Additionally, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the right thumb is used repeatedly over a period of time. This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should also provide an opinion concerning the impact of this service-connected disability on the Veteran's ability to work. 

The examiner must discuss the underlying medical rationale for all opinions or conclusions expressed. If an opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why such opinion cannot be provided without resort to speculation.

3.  The RO or the AMC should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to an increased disability rating for the residuals of a fracture of the right thumb with traumatic arthritis based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand the Board intimates no opinion as to any final outcome warranted. 

The appellant need take no action until she is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


